Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 1 of 36 Page ID
                                 #:7455


1    Jeffrey L. Kessler (pro hac vice)
     jkessler@winston.com
2    David G. Feher (pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue, New York, NY 10166
4    Tel: (212) 294-6700
     Fax: (212) 294-4700
5
     Cardelle B. Spangler (pro hac vice)
6    cspangler@winston.com
     WINSTON & STRAWN LLP
7    35 West Wacker Drive, Chicago, IL 60601
     Tel: (312) 558-5600
8    Fax: (312) 558-5700
9    Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
10   Lev Tsukerman (SBN: 319184)
     ltsukerman@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, Los Angeles, CA 90071
12   Tel: (213) 615-1700
     Fax: (213) 615-1750
13
     Jeanifer E. Parsigian (SBN: 289001)
14   jparsigian@winston.com
     WINSTON & STRAWN LLP
15   101 California St., 35th Floor, San Francisco, CA 94111
     Tel: (491) 591-1000
16   Fax: (491) 591-1400
17   Attorneys for Plaintiffs
18                            UNITED STATES DISTRICT COURT
19                          CENTRAL DISTRICT OF CALIFORNIA
20   ALEX MORGAN, et al.,                                 Case No. 2:19-CV-01717-RGK-AGR
21                        Plaintiffs,                     Assigned to: Judge R. Gary Klausner
22   vs.                                                  PLAINTIFFS’ OBJECTIONS TO
                                                          EVIDENCE SUBMITTED IN
23   UNITED STATES SOCCER                                 SUPPORT OF DEFENDANT’S
     FEDERATION, INC.,                                    OPPOSITION TO PLAINTIFFS’
24                                                        MOTION FOR PARTIAL
                          Defendant.                      SUMMARY JUDGMENT
25
                                                          Date: March 30, 2020
26                                                        Time: 9:00 A.M.
                                                          Courtroom: 850
27
28
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 2 of 36 Page ID
                                 #:7456


1          Plaintiffs object to the following documents submitted in support of defendant
2    United States Soccer Federation, Inc.’s (“USSF”) Opposition to Plaintiffs’ Motion for
3    Partial Summary Judgment (Dkt. No. 186):
4          1. the February 20, 2020 Declaration of Sunil Gulati (“First Gulati Declaration”;
5             Dkt. Nos. 171-3 and 186-4) and Exhibits 1-9, 11, and 14-16 thereto;
6          2. the March 9, 2020 Declaration of Sunil Gulati (“Second Gulati Declaration”;
7             Dkt. No. 186-22) and Exhibit 1 thereto;
8          3. the February 20, 2020 Declaration of Tom King (“First King Declaration”;
9             Dkt. Nos. 171-21 and 186-29) and Exhibits 7-9, 11-12, and 14-17 thereto;
10         4. the March 9, 2020 Declaration of Tom King (“Second King Declaration”;
11            Dkt. No. 186-51) and Exhibit 2 thereto;
12         5. the February 4, 2020 Report of Carlyn Irwin (“Opening Irwin Report”; Dkt.
13            Nos. 171-44 and 186-26);
14         6. the March 6, 2020 Supplemental Report of Carlyn Irwin (“Supplemental
15            Irwin Report”; Dkt. No.192-11);
16         7. the February 4, 2020 Expert Report of Justin McCrary (“Opening McCrary
17            Report”; Dkt. No. 186-55);
18         8. the March 6, 2020 Expert Rebuttal Report of Justin McCrary (“Rebuttal
19            McCrary Report”; Dkt. No. 186-56);
20         9. the March 9, 2020 Declaration of Ross Moses (“Moses Declaration”; Dkt.
21            No. 186-57) and Exhibit 1 thereto;
22         10. the March 7, 2020 Declaration of Russell Sauer (“Sauer Declaration”; Dkt.
23            No. 186-61); and
24         11. Dkt. Nos. 181-67, 68, 74-76, 78, 81, 85-92, 95, 96, 98, 99, 102, 103, and 106.
25         At bottom, a substantial portion of USSF’s evidence in support of its opposition
26   is not based on a declarant’s personal knowledge. And numerous exhibits have not
27   1
      On March 13, 2020, USSF filed a notice of errata attaching the Supplemental Irwin
28   Report, which was not attached to its opposition filing. Dkt. No. 192-1.
                                                      1
               PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                     CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 3 of 36 Page ID
                                 #:7457


1    been properly authenticated and are objectionable hearsay. Thus, the testimony and
2    exhibits outlined herein are inadmissible and insufficient to support its opposition under
3    Fed. R. Civ. P. 56(e). Evidence submitted to support or oppose a summary judgment
4    motion must be admissible. Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181–
5    82 (9th Cir. 1988). In order to be admissible, evidence must be relevant, not hearsay,
6    and based on personal knowledge of the witness and on proper foundation. See Fed. R.
7    Evid. 401, 402, 403, 602, 802 and 901.
8          As the Ninth Circuit held in Orr v. Bank of America, NT & SA, “unauthenticated
9    documents cannot be considered in a motion for summary judgment.” 285 F.3d 764,
10   773 (9th Cir. 2002). And “documents authenticated through personal knowledge must
11   be ‘attached to an affidavit that meets the requirements of [Fed. R. Civ. P.] 56(e) and
12   the affiant must be a person through whom the exhibits could be admitted into
13   evidence.’” Id. at 773–74 (quoting Canada v. Blain’s Helicopters, Inc., 831 F.2d 920,
14   925 (9th Cir. 1987)).
15         Here, and as set forth in more detail below, much of USSF’s evidence lacks
16   proper foundation and/or constitutes objectionable hearsay. As detailed below, this
17   evidence should be disregarded in its entirety. Moreover, Plaintiffs reserve all rights to
18   raise further objections to the testimony and exhibits USSF submitted in opposition to
19   Plaintiffs’ Motion for Partial Summary Judgment if offered during pretrial proceedings
20   or trial. This includes objections made under Federal Rules of Evidence 402 and 403
21   and any other applicable objections.
22         Plaintiffs respectfully request the Court sustain the below objections as follows:
23
24   Evidence                    Plaintiffs’ Evidentiary Objections

25   First Gulati Decl., ¶ 21 Lack of Personal Knowledge and Lack of Foundation (Fed.

26   and Exhibit 1               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);

27                               Hearsay (Fed. R. Evid. 801)

28
                                                       2
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 4 of 36 Page ID
                                 #:7458


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Exhibit 1 purports to be a Britannica Online Encyclopedia
3                                webpage stating that the FIFA Men’s World Cup is “likely
4                                the most popular sporting event in the world.” The First
5                                Gulati Declaration fails to establish that Mr. Gulati has
6                                personal knowledge of what the document is or its contents.
7
8                                Exhibit 1 is also objectionable hearsay that does not meet
9                                any exception.
10
11                               The document also fails to support the statement in
12                               Paragraph 21 of Mr. Gulati’s declaration that the FIFA
13                               Men’s World Cup is “often” described as anything, citing
14                               only a single document that does not even make that claim.
15   First Gulati Decl., ¶ 21 Lack of Personal Knowledge and Lack of Foundation (Fed.
16   and Exhibit 2               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
17                               Hearsay (Fed. R. Evid. 801)
18
19                               Exhibit 2 purports to be a report on viewership figures for
20                               the 2010 FIFA Men’s World Cup, but the First Gulati
21                               Declaration fails to establish that Mr. Gulati has personal
22                               knowledge of what the document is or its contents.
23
24                               Exhibit 2 is also objectionable hearsay that does not meet
25                               any exception.
26
27
28
                                                       3
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 5 of 36 Page ID
                                 #:7459


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    First Gulati Decl., ¶ 21 Lack of Personal Knowledge and Lack of Foundation (Fed.
3    and Exhibit 3               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
4                                Hearsay (Fed. R. Evid. 801)
5
6                                Exhibit 3 purports to be a television audience report for the
7                                2014 FIFA Men’s World Cup, but the First Gulati
8                                Declaration fails to establish that Mr. Gulati has personal
9                                knowledge of what the document is or its contents.
10
11                               Exhibit 3 is also objectionable hearsay that does not meet
12                               any exception.
13   First Gulati Decl., ¶ 21 Lack of Personal Knowledge and Lack of Foundation (Fed.
14   and Exhibit 4               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
15                               Hearsay (Fed. R. Evid. 801)
16
17                               Exhibit 4 purports to be a television audience report for the
18                               2018 FIFA Men’s World Cup, but the First Gulati
19                               Declaration fails to establish that Mr. Gulati has personal
20                               knowledge of what the document is or its contents.
21
22                               Exhibit 4 is also objectionable hearsay that does not meet
23                               any exception.
24   First Gulati Decl., ¶ 22 Lack of Personal Knowledge and Lack of Foundation (Fed.
25   and Exhibit 5               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
26                               Hearsay (Fed. R. Evid. 801)
27
28
                                                       4
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 6 of 36 Page ID
                                 #:7460


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Exhibit 5 purports to be a television audience report for the
3                                2011 FIFA Women’s World Cup, but the First Gulati
4                                Declaration fails to establish that Mr. Gulati has personal
5                                knowledge of what the document is or its contents.
6
7                                Exhibit 5 is also objectionable hearsay that does not meet
8                                any exception.
9    First Gulati Decl., ¶ 22 Lack of Personal Knowledge and Lack of Foundation (Fed.
10   and Exhibit 6               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
11                               Hearsay (Fed. R. Evid. 801)
12
13                               Exhibit 6 purports to be a television audience report for the
14                               2015 FIFA Women’s World Cup, but the First Gulati
15                               Declaration fails to establish that Mr. Gulati has personal
16                               knowledge of what the document is or its contents.
17
18                               Exhibit 6 is also objectionable hearsay that does not meet
19                               any exception.
20   First Gulati Decl., ¶ 22 Lack of Personal Knowledge and Lack of Foundation (Fed.
21   and Exhibit 7               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
22                               Hearsay (Fed. R. Evid. 801)
23
24                               Exhibit 7 purports to be a television audience report for the
25                               2019 FIFA Women’s World Cup, but the First Gulati
26                               Declaration fails to establish that Mr. Gulati has personal
27                               knowledge of what the document is or its contents.
28
                                                       5
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 7 of 36 Page ID
                                 #:7461


1    Evidence                    Plaintiffs’ Evidentiary Objections
2
3                                Exhibit 7 is also objectionable hearsay that does not meet
4                                any exception.
5    First Gulati Decl., ¶ 47 Lack of Foundation (Fed. R. Evid. 602)
6
7                                Mr. Gulati has not provided sufficient foundation for his
8                                statement that “[t]he unique opportunity to form a
9                                subsidiary to organize and host that tournament would not
10                               have existed if U.S. Soccer did not field a senior men’s
11                               international soccer team.”
12   First Gulati Decl., ¶ 48 Lack of Foundation (Fed. R. Evid. 602)
13
14                               Mr. Gulati has not provided sufficient foundation for his
15                               statement that “FIFA owns and monetizes all commercial
16                               rights associated with the FIFA World Cup and the FIFA
17                               Women’s World Cup tournaments, such as television
18                               broadcast rights and the right to sell tickets to attend the
19                               games.”
20   First Gulati Decl., ¶ 50 Lack of Personal Knowledge and Lack of Foundation (Fed.
21   and Exhibit 8               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
22                               Hearsay (Fed. R. Evid. 801)
23
24                               Exhibit 8 purports to be a FIFA prize money memorandum
25                               for the 2010 FIFA Men’s World Cup, but the First Gulati
26                               Declaration fails to establish that Mr. Gulati has personal
27                               knowledge of what the document is or its contents.
28
                                                       6
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 8 of 36 Page ID
                                 #:7462


1    Evidence                    Plaintiffs’ Evidentiary Objections
2
3                                Exhibit 8 is also objectionable hearsay that does not meet
4                                any exception.
5    First Gulati Decl., ¶ 51 Lack of Personal Knowledge and Lack of Foundation (Fed.
6    and Exhibit 9               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
7                                Hearsay (Fed. R. Evid. 801)
8
9                                Exhibit 9 purports to be a FIFA prize money memorandum
10                               for the 2011 FIFA Women’s World Cup, but the First Gulati
11                               Declaration fails to establish that Mr. Gulati has personal
12                               knowledge of what the document is or its contents.
13
14                               Exhibit 9 is also objectionable hearsay that does not meet
15                               any exception.
16   First Gulati Decl., ¶ 53 Lack of Personal Knowledge and Lack of Foundation (Fed.
17   and Exhibit 11              R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
18                               Hearsay (Fed. R. Evid. 801)
19
20                               Exhibit 11 purports to be a FIFA prize money memorandum
21                               for the 2015 FIFA Women’s World Cup, but the First Gulati
22                               Declaration fails to establish that Mr. Gulati has personal
23                               knowledge of what the document is or its contents.
24
25                               Exhibit 11 is also objectionable hearsay that does not meet
26                               any exception.
27
28
                                                       7
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 9 of 36 Page ID
                                 #:7463


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    First Gulati Decl., ¶ 54 Lack of Personal Knowledge and Lack of Foundation (Fed.
3                                R. Evid. 602)
4
5                                Mr. Gulati lacks personal knowledge and has not provided
6                                sufficient foundation for his statement that “FIFA awarded
7                                $38 million in prize money to the French Football
8                                Federation because France won the 2018 FIFA World Cup.”
9
10   First Gulati Decl., ¶ 66 Lack of Personal Knowledge and Lack of Foundation (Fed.
11   and Exhibit 14              R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901)
12
13                               Exhibit 14 purports to be a November 1, 2012 memorandum
14                               from the WNTPA to USSF, but the First Gulati Declaration
15                               fails to establish that Mr. Gulati has personal knowledge of
16                               what the document is or its contents.
17   First Gulati Decl., ¶ 67 Hearsay (Fed. R. Evid. 801)
18
19                               The following testimony from Mr. Gulati is objectionable
20                               hearsay: “WNT player Lauren Cheney communicated to us
21                               during that meeting that the players were grateful for what
22                               they were paid and understood that they were among the
23                               highest compensated teams in the world.”
24
25                               Ms. Cheney is an absent class member whose statement
26                               would not qualify as a party admission.
27
28
                                                       8
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 10 of 36 Page ID
                                  #:7464


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    First Gulati Decl., ¶ 68 Hearsay (Fed. R. Evid. 801)
3    and Exhibit 15
4                                Exhibit 15 purports to be a December 4, 2012 email from
5                                USSF’s Chief Financial Officer, Eric Gleason, to
6                                representatives of the WNTPA. It is objectionable hearsay
7                                that does not meet any exception when offered by USSF.
8
9                                Paragraph 68 is also objectionable hearsay when offered by
10                               USSF as it summarizes the contents of the document.
11   First Gulati Decl., ¶ 70 Hearsay (Fed. R. Evid. 801)
12   and Exhibit 16
13                               Exhibit 16 is objectionable hearsay that does not meet any
14                               exception when offered by USSF.
15
16                               Paragraph 70 is also objectionable hearsay when offered by
17                               USSF as it summarizes the contents of the document.
18   Second Gulati Decl.,        Lack of Foundation (Fed. R. Evid. 602)
19   ¶4
20                               Mr. Gulati has not provided sufficient foundation for his
21                               statement that “U.S. Soccer’s Board of Directors determined
22                               that it wanted to provide financial support to the NWSL by
23                               paying WNT players to play in the NWSL because the
24                               Board believed that having a stable professional women’s
25                               soccer league in the United States would further the mission
26                               of U.S. Soccer.”
27
28
                                                       9
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 11 of 36 Page ID
                                  #:7465


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    Second Gulati Decl.,        Hearsay (Fed. R. Evid. 801)
3    ¶ 5 and Exhibit 1
4                                Exhibit 1 is objectionable hearsay that does not meet any
5                                exception when offered by USSF.
6
7                                The following testimony from Mr. Gulati is objectionable
8                                hearsay: “For example, one WNT player, Whitney Engen,
9                                expressed to me in an email that she felt ‘strongly that a
10                               domestic league is crucial for the development of women’s
11                               soccer, especially at the USWNT level.’”
12   Second Gulati Decl.,        Lack of Foundation (Fed. R. Evid. 602)
13   ¶6
14                               Mr. Gulati has not provided sufficient foundation for his
15                               statement that “[t]elevision ratings were and still are the
16                               predominant metric U.S. Soccer used (and uses) in
17                               estimating the comparative economic value of the broadcast
18                               rights to WNT and MNT games, as well as to the
19                               comparative contribution of the two teams to the economic
20                               value of sponsorship agreements.”
21   Second Gulati Decl.,        Lack of Foundation (Fed. R. Evid. 602); Hearsay (Fed. R.
22   ¶7                          Evid. 801)
23
24                               Mr. Gulati has not provided sufficient foundation for his
25                               statement, “I suggested to the WNTPA that the parties could
26                               have a third party analyze the sponsorship and broadcast
27                               revenue received from SUM and determine how much of it
28
                                                       10
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 12 of 36 Page ID
                                  #:7466


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                was attributable to the MNT versus the WNT. The WNTPA
3                                did not accept this offer.” It is also objectionable hearsay
4                                that does not meet any exception.
5
6    Second Gulati Decl.,        Lack of Personal Knowledge and Lack of Foundation (Fed.
7    ¶ 10                        R. Evid. 602)
8
9                                Mr. Gulati lacks personal knowledge and has not provided
10                               sufficient foundation for his statement, “Historically, and
11                               even today, the MNT competes in a pool of relatively
12                               stronger competition than the WNT does, within each
13                               team’s own realm of competition. This results from a
14                               number of factors outside U.S. Soccer’s control. For
15                               example, most men’s national team programs in other
16                               countries are older and more established, many more FIFA
17                               members have a domestic professional men’s soccer league
18                               than have a professional women’s soccer league, and
19                               (unlike U.S. Soccer) most FIFA members invest far more in
20                               their men’s soccer programs than in their women’s
21                               programs. Although the gap in relative strength of
22                               competition has been closing over the past 20 years as more
23                               countries invest more in their women’s teams and otherwise
24                               provide more opportunity for women in the sport, the
25                               relative depth and strength of competition still is not as high
26                               at the senior women’s level as it is at the senior men’s
27                               level.”
28
                                                       11
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 13 of 36 Page ID
                                  #:7467


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    Second Gulati Decl.,        Lack of Personal Knowledge and Lack of Foundation (Fed.
3    ¶ 15                        R. Evid. 602)
4
5                                Mr. Gulati lacks personal knowledge and has not provided
6                                sufficient foundation for his statement, “The results of
7                                friendly matches, such as those in the SheBelieves Cup or
8                                Tournament of Nations, are not as heavily weighted in
9                                FIFA’s team rankings as those in non-friendly competitions
10                               such as the Gold Cup, Copa America, or the FIFA
11                               Confederations Cup. For this reason and others, in the world
12                               of international soccer there is more prestige involved in
13                               winning an official continental championship, such as the
14                               Gold Cup or Copa America, than in winning a friendly
15                               tournament such as the SheBelieves Cup or Tournament of
16                               Nations. This additional prestige results from factors such as
17                               the number of participants in the tournaments, the fact that
18                               the continental championships are continental
19                               championships in the first place (and not friendly matches),
20                               the fact that they include knockout rounds and a final match,
21                               and the comparative age of the tournaments. Copa America,
22                               for example, is even older than the World Cup, having been
23                               played since 1916. The Gold Cup has been contested since
24                               1991. The FIFA Confederations Cup also was more
25                               prestigious than the SheBelieves Cup or Tournament of
26                               Nations are at present, for similar reasons. There were more
27                               participants. It was a tournament for which participants
28
                                                       12
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 14 of 36 Page ID
                                  #:7468


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                (other than the host) had to qualify, generally by winning
3                                their own continental championship or the World Cup. It
4                                included knockout rounds and a final match.”
5    Second Gulati Decl.,        Lack of Foundation (Fed. R. Evid. 602)
6    ¶ 16
7                                Mr. Gulati has not provided sufficient foundation for his
8                                statement, “U.S. Soccer has for years advocated to FIFA for
9                                increased prize money for the Women’s World Cup and
10                               continues to do so today. In addition, one of the reasons I
11                               recommended that U.S. Soccer pay WNT players an
12                               additional NWSL salary, plus benefits, for playing in the
13                               NWSL was the fact that I believed it would be a benefit to
14                               the players themselves to have access to and participate in a
15                               top-tier domestic women’s professional soccer league.”
16   Opening Irwin Report        Unreliable Expert Testimony (Fed. R. Evid. 702);
17                               Prejudicial Evidence (Fed. R. Evid. 403)
18
19                               Ms. Irwin’s Opening Expert Report evinces legally
20                               erroneous methodology that is misleading, contrary to
21                               governing law, and confusing to the jury. See Pls.’ Mot. to
22                               Exclude, Dkt. No. 167.
23   Supplemental Irwin          Unreliable Expert Testimony (Fed. R. Evid. 702);
24   Report                      Prejudicial Evidence (Fed. R. Evid. 403)
25
26                               Ms. Irwin’s Supplemental Expert Report, like her Opening
27                               Expert Report, evinces legally erroneous methodology that
28
                                                       13
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 15 of 36 Page ID
                                  #:7469


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                is misleading, contrary to governing law, and confusing to
3                                the jury. See Pls.’ Mot. to Exclude, Dkt. No. 167.
4
5    First King Decl., ¶ 18      Hearsay (Fed. R. Evid. 801)
6
7                                The following testimony from Mr. King is objectionable
8                                hearsay: “Members of U.S. Soccer’s negotiating committee
9                                informed [Mr. Nichols] during that meeting that U.S. Soccer
10                               was interested only in negotiating a new contract to
11                               commence in 2017, after the expiration of the 2013-2016
12                               agreement. … Ms. Shalala and Ms. Levine both stated
13                               during the March 15 meeting that if the WNTPA wanted the
14                               lawsuit to go away, U.S. Soccer needed assurances that the
15                               WNT players would not go on strike.”
16   First King Decl., ¶ 20      Hearsay (Fed. R. Evid. 801)
17
18                               The following testimony from Mr. King is objectionable
19                               hearsay: “In addition to other things the parties discussed,
20                               Ms. Levine asked for clarification of the section of the
21                               WNTPA’s January 4 proposal entitled ‘Various Bonuses,’”
22                               and “Mr. Sauer explained that the U-23 MNT does not
23                               receive bonuses for the Olympics, and Ms. Levine explained
24                               that if FIFA would increase the amount it pays to soccer
25                               federations in connection with the FIFA Women’s World
26                               Cup, then U.S. Soccer could look at increasing the amount
27                               paid to the WNT for participating in that event.”
28
                                                       14
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 16 of 36 Page ID
                                  #:7470


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    First King Decl., ¶ 21      Lack of Personal Knowledge and Lack of Foundation (Fed.
3    and Exhibit 7               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
4                                Hearsay (Fed. R. Evid. 801)
5
6                                Exhibit 7 purports to be a May 13, 2016 email from Lisa
7                                Levine to Rich Nichols, but the First King Declaration fails
8                                to establish that Mr. King has personal knowledge of what
9                                the document is or its contents.
10
11                               Exhibit 7 is also objectionable hearsay when offered by
12                               USSF as it summarizes the contents of the document.
13
14                               Paragraph 21 is also objectionable hearsay when offered by
15                               USSF as it summarizes the contents of the document.
16   First King Decl., ¶ 22      Lack of Foundation (Fed. R. Evid. 602)
17
18                               Hearsay (Fed. R. Evid. 801)
19
20                               Mr. King has not provided any foundation for his testimony
21                               that “The May 13 proposal was structured as a ‘pay-to-play’
22                               proposal. The 2013-2016 collective bargaining agreement
23                               was not a pay-to-play compensation structure because WNT
24                               players earned annual salaries that were paid to them even
25                               when they did not play. Under a ‘pay-to-play’
26                               compensation structure, such as the one in the MNT’s 2011-
27                               2018 collective bargaining agreement, players receive a
28
                                                       15
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 17 of 36 Page ID
                                  #:7471


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                specific payment associated with a specific training camp,
3                                game, or tournament, but only if the player makes the roster
4                                for the particular camp, game, or tournament.”
5
6                                This testimony is also objectionable hearsay when offered
7                                by USSF that fails to meet any exception.
8    First King Decl., ¶ 23      Hearsay (Fed. R. Evid. 801)
9
10                               The following testimony from Mr. King is objectionable
11                               hearsay when offered by USSF that fails to meet any
12                               exception: “Ms. Levine responded that there are no
13                               guarantees with pay-to-play.”
14   First King Decl., ¶ 24      Lack of Personal Knowledge and Lack of Foundation (Fed.
15   and Exhibit 8               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901)
16
17                               Exhibit 8 purports to be a June 1, 2016 email from Mr.
18                               Nichols to Ms. Levine, but the First King Declaration fails
19                               to establish that Mr. King has personal knowledge of what
20                               the document is or its contents.
21   First King Decl., ¶ 25      Hearsay (Fed. R. Evid. 801)
22
23                               The following testimony from Mr. King is objectionable
24                               hearsay that does not meet any exception: “At this meeting,
25                               Ms. Levine described the WNTPA’s proposal as being the
26                               MNT’s collective bargaining agreement, ‘plus, plus, plus,’
27                               and she reviewed nine broad categories of items the
28
                                                       16
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 18 of 36 Page ID
                                  #:7472


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                WNTPA had proposed that the MNT players do not receive.
3                                She also stated that U.S. Soccer could add a guarantee of 70
4                                games per quad to its pay-to play proposal, as well as a
5                                guaranteed minimum of 18 players in each training camp,
6                                but that the guarantees would not be player specific. In other
7                                words, she explained that no particular player would have a
8                                guarantee of being paid anything at all, just like under the
9                                MNT’s contract. Ms. Levine also observed that the expiring
10                               2013-2016 WNT agreement contained a contract provision
11                               concerning a compensation-to-revenue ratio, and she said
12                               that U.S. Soccer would work to create a ratio with FIFA
13                               prize money, as well.”
14   First King Decl., ¶ 29      Lack of Personal Knowledge and Lack of Foundation (Fed.
15   and Exhibit 9               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901)
16
17                               Hearsay (Fed. R. Evid. 801)
18
19                               Exhibit 9 purports to be a July 6 email from Ms. Levine to
20                               Mr. Nichols, but the First King Declaration fails to establish
21                               that Mr. King has personal knowledge of what the document
22                               is or its contents.
23
24                               Exhibit 9 is also objectionable hearsay when offered by
25                               USSF that fails to meet any exception.
26   First King Decl., ¶ 30      Hearsay (Fed. R. Evid. 801)
27
28
                                                       17
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 19 of 36 Page ID
                                  #:7473


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                The following testimony from Mr. King is objectionable
3                                hearsay that does not meet any exception: “During this
4                                meeting, Ms. Levine reiterated U.S. Soccer’s view that the
5                                WNTPA was demanding nine categories of items the MNT
6                                players did not receive and listed them as follows: (1)
7                                guarantees regarding minimum annual compensation and a
8                                minimum number of games per year, (2) automatic
9                                increases in WNT compensation if the MNT’s
10                               compensation increases, (3) continued compensation during
11                               periods of injury, (4) continued compensation during
12                               periods of pregnancy, (5) severance, (6) post-termination
13                               health insurance, (7) retirement benefits, (8) significant
14                               financial support of a professional league and (9) a
15                               guaranteed number of players ‘contracted’ each year. Mr.
16                               Feher explained that while the WNTPA had asked for these
17                               things, it was a negotiation. U.S. Soccer President Sunil
18                               Gulati was present for this meeting, and he explained that
19                               U.S. Soccer was not willing to consider the WNTPA’s
20                               proposals on compensation without factoring in the cost of
21                               these nine items. Although the parties had some additional
22                               discussion during the meeting regarding their bargaining
23                               positions, no new proposals were presented by either party.
24                               During the discussion, Mr. Gulati said that there was one
25                               item in the WNTPA’s proposal that would ‘break’ U.S.
26                               Soccer, and that was the WNTPA’s proposal related to
27                               World Cup bonuses. He explained that the amount of prize
28
                                                       18
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 20 of 36 Page ID
                                  #:7474


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                money received from FIFA for the men’s World Cup was
3                                vastly different from the prize money received from FIFA
4                                for the Women’s World Cup. He also noted that the WNT
5                                players were paid more than $2 million for winning the
6                                2015 Women’s World Cup even though the total prize
7                                money U.S. Soccer received was $2 million. (The winning
8                                players had received bonuses totaling $1,725,000 for
9                                winning the tournament and $345,000 for making the
10                               tournament roster, for a total of just over $2 million. This
11                               was in addition to the $345,000 for qualifying and the
12                               $1,800,000 payment for the post-tournament Victory
13                               Tour.)”
14   First King Decl., ¶ 34      Hearsay (Fed. R. Evid. 801)
15
16                               The following testimony from Mr. King is objectionable
17                               hearsay that does not meet any exception: “Mr. Sauer
18                               informed the WNTPA’s representatives that U.S. Soccer
19                               was rejecting the concept of an overall revenue-sharing
20                               proposal and advised that U.S. Soccer would present a
21                               proposal based on a different structure.”
22   First King Decl., ¶ 36      Hearsay (Fed. R. Evid. 801)
23   and Exhibit 11
24                               Exhibit 11 purports to be a collective bargaining proposal
25                               made by USSF on February 9, 2017. It is objectionable
26                               hearsay when offered by USSF that fails to meet any
27                               exception.
28
                                                       19
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 21 of 36 Page ID
                                  #:7475


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    First King Decl., ¶ 37      Hearsay (Fed. R. Evid. 801)
3    and Exhibit 12
4                                Exhibit 12 purports to be a collective bargaining proposal
5                                made by USSF on February 11, 2017. It is objectionable
6                                hearsay when offered by USSF that fails to meet any
7                                exception.
8    First King Decl., ¶ 39      Failure to Authenticate (Fed. R. Evid. 901)
9    and Exhibit 14
10                               Exhibit 14 purports to be a collective bargaining proposal
11                               made by the WNTPA on February 15, 2017, but the First
12                               King Declaration fails to authenticate the document.
13   First King Decl., ¶ 40      Failure to Authenticate (Fed. R. Evid. 901)
14   and Exhibit 15
15                               Exhibit 15 purports to be a collective bargaining proposal
16                               made by the WNTPA on March 9, 2017, but the First King
17                               Declaration fails to authenticate the document.
18   First King Decl., ¶ 41      Lack of Personal Knowledge and Lack of Foundation (Fed.
19                               R. Evid. 602)
20
21                               Mr. King lacks personal knowledge and has not provided
22                               sufficient foundation for his statement, “At a bargaining
23                               session on March 15, 2017, the WNTPA made a
24                               PowerPoint a [sic] presentation on the subject of
25                               compensation. Among other things, the presentation
26                               explained the WNTPA’s views on the ‘benefits of being a
27                               contracted player with the USWNT,’ including: (1) cachet
28
                                                       20
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 22 of 36 Page ID
                                  #:7476


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                as a player; (2) regular paycheck (financial stability); (3)
3                                health insurance; (4) vision/dental insurance; (5) downside
4                                risk protection for injury with paid injury leave; and (6) paid
5                                maternity/adoption leave.”
6    First King Decl., ¶ 42      Hearsay (Fed. R. Evid. 801)
7    and Exhibit 16
8                                Exhibit 16 purports to be a collective bargaining proposal
9                                made by USSF on March 16, 2017, but it is objectionable
10                               hearsay when offered by USSF that fails to meet any
11                               exception, along with Mr. King’s description of its contents
12                               and his statement, “During this meeting, Mr. Gleason
13                               advised the WNTPA’s representatives that U.S. Soccer was
14                               considering the overall cost of the collective bargaining
15                               agreement and that the annual $350,000 group likeness
16                               payment was factored into that.”
17   First King Decl., ¶ 43      Failure to Authenticate (Fed. R. Evid. 901)
18   and Exhibit 17
19                               Exhibit 17 purports to be a collective bargaining proposal
20                               made by the WNTPA on March 29, 2017, but the First King
21                               Declaration fails to authenticate the document.
22   First King Decl., ¶ 44      Hearsay (Fed. R. Evid. 801)
23
24                               The following testimony from Mr. King is objectionable
25                               hearsay that does not meet any exception: “During this
26                               session, Mr. Gulati advised the WNTPA’s representatives
27                               that U.S. Soccer needed to understand what the overall cost
28
                                                       21
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 23 of 36 Page ID
                                  #:7477


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                of the deal would be and that items the players were asking
3                                for, such as single occupancy hotel rooms and business class
4                                flights, all have costs associated with them.”
5    First King Decl., ¶ 45      Hearsay (Fed. R. Evid. 801)
6
7                                The following testimony from Mr. King is objectionable
8                                hearsay: “During that meeting, Mr. Gulati informed the
9                                WNTPA representatives that the WNTPA’s compensation
10                               proposal would cost U.S. Soccer $1.6 million more in total
11                               than U.S. Soccer’s proposal and said the WNTPA would
12                               have to reduce the total cost of its proposals by $500,000 to
13                               reach a deal.”
14   First King Decl., ¶ 47      Hearsay (Fed. R. Evid. 801)
15
16                               The following testimony from Mr. King is objectionable
17                               hearsay that does not meet any exception: “Coach Ellis told
18                               me that she believed it was important to do so for the team’s
19                               competitive advantage.”
20   Second King Decl.,          Lack of Foundation (Fed. R. Evid. 602)
21   ¶2
22                               Mr. King has not provided sufficient foundation for his
23                               statement, “The ultimate approval of the budget for each
24                               team is given by U.S. Soccer’s Board of Directors and
25                               National Council, the latter of which actually includes
26                               athletes, including some of the plaintiffs in the Alex
27                               Morgan, et al., lawsuit.”
28
                                                       22
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 24 of 36 Page ID
                                  #:7478


1    Evidence                    Plaintiffs’ Evidentiary Objections
2    Second King Decl.,          Hearsay (Fed. R. Evid. 801)
3    ¶9
4                                The following testimony from Mr. King is objectionable
5                                hearsay that does not meet any exception: “At the start of
6                                negotiations, Becca Roux stated that the Women’s National
7                                Team Players Association representatives had ‘made it very
8                                clear’ earlier that month that they were ‘not interested in
9                                pay-to-play.’”
10   Second King Decl.,          Hearsay (Fed. R. Evid. 801)
11   ¶ 11 and Exhibit 2
12                               Exhibit 2 purports to be USSF payroll submission forms,
13                               but it is objectionable hearsay when offered by USSF that
14                               fails to meet any exception, along with Mr. King’s
15                               description of its contents and his statement, “The players
16                               listed in the top portion of the payroll submissions are the
17                               current ‘Contracted’ players under the 2017 CBA, with the
18                               exception of Morgan Brian, whose contract was terminated
19                               in December 2019 and who is currently receiving severance
20                               pay and who has not played for the team since November
21                               2019. Mallory Pugh was not selected for the team’s
22                               Olympic qualifying roster earlier this year, but you can see
23                               that she continued to receive her annual salary during the
24                               entire qualifying tournament. Alex Morgan, one of the
25                               current Contracted players, is on pregnancy leave, and
26                               Exhibit 2 reflects that she is currently receiving pregnancy
27                               pay at 75% of her salary, in accordance with the 2017 CBA.
28
                                                       23
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 25 of 36 Page ID
                                  #:7479


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                The players in the bottom portion of the payroll submissions
3                                are ‘Non-Contracted’ players under the 2017 CBA.”
4    Second King Decl.,          Lack of Personal Knowledge and Lack of Foundation (Fed.
5    ¶ 12                        R. Evid. 602); Calls for Speculation
6
7                                Mr. King lacks personal knowledge and has not provided
8                                sufficient foundation for his speculation that “there is no
9                                reasonable possibility that a Non-Contracted player will
10                               make the Olympic Games roster who will earn any per-
11                               game appearance fee other than the $4,000 fee. Any WNT
12                               player who plays in all Olympic qualifiers and the Olympic
13                               Games (whether a Contracted or Non-Contracted player,
14                               assuming she is not a collegiate athlete) would be paid the
15                               following bonuses if the team wins the Olympic Gold
16                               Medal: $15,000 ($3,000 per win for five qualifying
17                               matches, which the team already did win) + $25,000 for
18                               qualifying + $25,000 for making the Olympic roster +
19                               $100,000 for winning the Gold Medal. That is a total of
20                               $165,000. The player also would receive additional money
21                               for a post-tournament tour, similar to the ‘Victory Tour’
22                               after the Women’s World Cup.”
23
24   Second King Decl.,          Lack of Foundation (Fed. R. Evid. 602)
25   ¶ 13
26                               Mr. King has not provided sufficient foundation for his
27                               statement, “The most an MNT player could conceivably
28
                                                       24
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 26 of 36 Page ID
                                  #:7480


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                have earned from any non-World Cup tournament during
3                                the term of the current 2017-2021 WNT CBA, applying the
4                                provisions of the 2011-2018 MNT CBA, is $150,500; that
5                                could have occurred only if the MNT had been invited to
6                                play in the 2020 Copa America (it was not) and if the MNT
7                                proceeded to win every game it played in the tournament,
8                                including the championship.”
9    Second King Decl.,          Lack of Personal Knowledge and Lack of Foundation (Fed.
10   ¶ 15                        R. Evid. 602)
11
12                               Mr. King lacks personal knowledge and has not provided
13                               sufficient foundation for his statement, “Aside from the
14                               teams’ friendly matches, the identity of the WNTs and the
15                               MNT’s opponents is not determined by U.S. Soccer. U.S.
16                               Soccer also does not decide on the location of matches for
17                               the WNT’s and MNT’s competitive tournaments (e.g.,
18                               Olympic Games, World Cup, Women’s World Cup, Gold
19                               Cup) with the exception that it does have the opportunity to
20                               determine the venue for home (but not road) men’s World
21                               Cup qualifiers. With respect to friendlies, the selection of
22                               each team’s opponents for these matches is driven largely
23                               by the Head Coach.”
24   Second King Decl.,          Lack of Personal Knowledge and Lack of Foundation (Fed.
25   ¶ 16                        R. Evid. 602)
26
27
28
                                                       25
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 27 of 36 Page ID
                                  #:7481


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Mr. King lacks personal knowledge and has not provided
3                                sufficient foundation for his statement, “Opposing fan
4                                hostility encountered by MNT players while playing
5                                opponents on the road, especially in Mexico and Central
6                                America and especially in World Cup qualifiers, is
7                                unmatched by anything the WNT must face while trying to
8                                qualify for an important tournament. Even the hostility of
9                                fans at home crowds for the MNT in some friendlies can be
10                               unlike anything the WNT faces.”
11   Second King Decl.,          Lack of Foundation (Fed. R. Evid. 602)
12   ¶ 18
13                               Mr. King has not provided sufficient foundation for his
14                               statement, “To win the Gold Cup, Confederations Cup, or
15                               Copa America at any time since 2015, the MNT would have
16                               needed to play at least two more matches than the WNT
17                               plays in the SheBelieves Cup or Tournament of Nations and
18                               would have needed to win at least two single-elimination
19                               knockout-round matches.”
20   Second King Decl.,          Lack of Personal Knowledge and Lack of Foundation (Fed.
21   ¶ 19                        R. Evid. 602)
22
23                               Mr. King lacks personal knowledge and has not provided
24                               sufficient foundation for his statement, “During collective
25                               bargaining negotiations in 2016 and 2017, no one
26                               representing the WNTPA nor any player nor anyone
27                               representing U.S. Soccer ever suggested that playing in the
28
                                                       26
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 28 of 36 Page ID
                                  #:7482


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                SheBelieves Cup or Tournament of Nations should be
3                                compensated like playing in the Gold Cup, Copa America,
4                                or Confederations Cup.”
5    Opening McCrary             Unreliable Expert Testimony (Fed. R. Evid. 702);
6    Report                      Prejudicial Evidence (Fed. R. Evid. 403)
7
8                                Dr. McCrary’s Opening Expert Report contains reasoning
9                                and opinions that are misleading, contrary to governing law,
10                               and confusing to the jury. See Pls.’ Mot. to Exclude, Dkt.
11                               No. 167.
12
13   Rebuttal McCrary            Unreliable Expert Testimony (Fed. R. Evid. 702);
14   Report                      Prejudicial Evidence (Fed. R. Evid. 403)
15
16                               Dr. McCrary’s Rebuttal Expert Report, like his Opening
17                               Expert Report, contains reasoning and opinions that are
18                               misleading, contrary to governing law, and confusing to the
19                               jury. See Pls.’ Mot. to Exclude, Dkt. No. 167.
20
21   Moses Decl., ¶ 3            Lack of Personal Knowledge and Lack of Foundation (Fed.
22                               R. Evid. 602)
23
24                               Mr. Moses lacks personal knowledge and has not provided
25                               sufficient foundation for his statement: “The television
26                               ratings data is produced and recorded by Nielsen Media
27
28
                                                       27
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 29 of 36 Page ID
                                  #:7483


1    Evidence                     Plaintiffs’ Evidentiary Objections
2                                 Research (‘Nielsen’), the well-known company that serves
3                                 as the industry standard for measuring the size of television
4                                 audiences for sporting events (and other television
5                                 programming). Nielsen produces and records the data at or
6                                 around the time of each match (within 5 business days).”
7    Moses Decl., ¶ 5 and         Lack of Foundation (Fed. R. Evid. 602); Hearsay (Fed. R.
8    Exhibit 1                    Evid. 801)
9
10                                Exhibit 1 purports to be television viewership or attendance
11                                numbers maintained by USSF and compiled original by
12                                Nielsen Media Research. But Mr. Moses (an employee of
13                                USSF) has not provided sufficient foundation, and to the
14                                extent Exhibit 1 is a reproduction or recompilation of data
15                                or information originally from Nielsen Media Research, it is
16                                also objectionable hearsay that does not meet any exception.
17
18   Sauer Decl., ¶ 4             Hearsay (Fed. R. Evid. 801)
19
20                                The following testimony from Mr. Sauer is objectionable
21                                hearsay that does not meet any exception: “I elaborated on
22                                that point by explaining that U.S. Soccer took historical
23                                revenue generation, attendance, and television ratings into
24                                account in framing its proposal and that the bonuses
25                                included in U.S. Soccer’s proposal were directly related to
26                                those specific market realities. I also reminded the WNTPA
27                                representatives that the contract provision found in the then
28
                                                        28
                 PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                       CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 30 of 36 Page ID
                                  #:7484


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                existing (2013-2016) collective bargaining agreement
3                                between the parties entitled ‘Additional Payment if
4                                Compensation Ratios Change’ was designed to ensure that
5                                the Women’s National Team players were compensated
6                                fairly and equitably based on the revenue they generated.
7                                That provision said that they would be guaranteed at least
8                                the same ratio of aggregate compensation to aggregate
9                                revenue from all women’s national team games (including
10                               all games in U.S. Soccer promoted women’s tournaments)
11                               as the Men’s National Team players received from all men’s
12                               national team games (including all games in U.S. Soccer
13                               promoted men’s tournaments). At the time, U.S. Soccer’s
14                               proposal contemplated the continued inclusion of that
15                               language in the new collective bargaining agreement the
16                               parties were negotiating.”
17   Dkt. No. 186-67             Failure to Authenticate (Fed. R. Evid. 901)
18
19                               Dkt. No. 186-67 purports to be a news article from Sports
20                               Illustrated titled “American Voices Meghan Klingenberg.”
21                               USSF has not presented any evidence to authenticate the
22                               document.
23   Dkt. No. 186-68             Failure to Authenticate (Fed. R. Evid. 901)
24
25                               Hearsay (Fed. R. Evid. 801)
26
27
28
                                                       29
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 31 of 36 Page ID
                                  #:7485


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Dkt. No. 186-68 purports to be excerpts from the transcript
3                                of John Langel’s March 24, 2016 deposition in a separate
4                                matter. But no witness has authenticated the document.
5
6                                This document is also objectionable hearsay that does not
7                                meet any exception.
8    Dkt. No. 186-74             Hearsay (Fed. R. Evid. 801)
9
10                               Dkt. No. 186-74 purports to be a December 10, 2012 letter
11                               from Lisa Levine to John Langel. This document is
12                               objectionable hearsay when offered by USSF that fails to
13                               meet any exception.
14   Dkt. No. 186-75             Hearsay (Fed. R. Evid. 801)
15
16                               Dkt. No. 186-75 purports to be a February 20, 2013 email
17                               from Lisa Levine to John Langel and Ruth Uselton. This
18                               document is objectionable hearsay when offered by USSF
19                               that fails to meet any exception.
20   Dkt. No. 186-76             Hearsay (Fed. R. Evid. 801)
21
22                               Dkt. No. 186-76 purports to be a February 19, 2013 letter
23                               from Lisa Levine to John Langel. This document is
24                               objectionable hearsay when offered by USSF that fails to
25                               meet any exception.
26   Dkt. No. 186-78             Hearsay (Fed. R. Evid. 801)
27
28
                                                       30
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 32 of 36 Page ID
                                  #:7486


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Dkt. No. 186-78 purports to be a March 5, 2013 email and
3                                corresponding attachment from Lisa Levine to John Langel
4                                and Sunil Gulati. This document is objectionable hearsay
5                                when offered by USSF that fails to meet any exception.
6    Dkt. No. 186-81             Lack of Personal Knowledge and Lack of Foundation (Fed.
7                                R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901)
8
9                                Dkt. No. 186-81 purports to be an August 31, 2015 email
10                               from Carli Lloyd to Josh Weil. But no witness has
11                               authenticated the document or claimed personal knowledge
12                               of the document. Nor has USSF provided any foundation for
13                               this document.
14   Dkt. No. 186-85             Hearsay (Fed. R. Evid. 801)
15
16                               Dkt. No. 186-85 purports to be a February 5, 2015 email
17                               from Lisa Levine to Rich Nichols. This document is
18                               objectionable hearsay when offered by USSF that fails to
19                               meet any exception.
20   Dkt. No. 186-86             Hearsay (Fed. R. Evid. 801)
21
22                               Dkt. No. 186-86 purports to be a September 29, 2015 email
23                               and attachment from Lisa Levine to Rich Nichols. This
24                               document is objectionable hearsay when offered by USSF
25                               that fails to meet any exception.
26   Dkt. No. 186-87             Hearsay (Fed. R. Evid. 801)
27
28
                                                       31
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 33 of 36 Page ID
                                  #:7487


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Dkt. No. 186-87 purports to be an August 28, 2015 email
3                                from Rich Nichols to Lisa Levine. This document is
4                                objectionable hearsay when offered by USSF that fails to
5                                meet any exception.
6    Dkt. No. 186-88             Hearsay (Fed. R. Evid. 801)
7
8                                Dkt. No. 186-88 purports to be an October 28, 2015 email
9                                from Rich Nichols to Lisa Levine. This document is
10                               objectionable hearsay when offered by USSF that fails to
11                               meet any exception.
12   Dkt. No. 186-89             Failure to Authenticate (Fed. R. Evid. 901)
13
14                               Dkt. No. 186-89 purports to be a December 24, 2015 email
15                               and corresponding attachment from Rich Nichols to Lisa
16                               Levine. USSF has not presented any evidence to
17                               authenticate this document.
18   Dkt. No. 186-90             Failure to Authenticate (Fed. R. Evid. 901)
19
20                               Dkt. No. 186-90 purports to be a January 4, 2016 email and
21                               corresponding attachment from Rich Nichols to Lisa
22                               Levine. USSF has not presented any evidence to
23                               authenticate this document.
24   Dkt. No. 186-91             Failure to Authenticate (Fed. R. Evid. 901)
25
26                               Dkt. No. 186-91 purports to be an email chain ending with a
27                               June 20, 2016 email from Rich Nichols to Lisa Levine.
28
                                                       32
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 34 of 36 Page ID
                                  #:7488


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                USSF has not presented any evidence to authenticate this
3                                document.
4    Dkt. No. 186-92             Failure to Authenticate (Fed. R. Evid. 901)
5
6                                Dkt. No. 186-92 purports to be a July 22, 2016 email from
7                                Rich Nichols to Lisa Levine. USSF has not presented any
8                                evidence to authenticate this document.
9    Dkt. No. 186-95             Lack of Personal Knowledge and Lack of Foundation (Fed.
10                               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901);
11                               Hearsay (Fed. R. Evid. 801)
12
13                               Dkt. No. 186-95 purports to be a transcript of video from
14                               USSF_Morgan_042310. But no witness has authenticated
15                               the document or the underlying video, or claimed personal
16                               knowledge of the document or underlying video. Nor has
17                               USSF provided any foundation for this document or the
18                               underlying video.
19
20                               This document is also objectionable hearsay that does not
21                               meet any exception.
22   Dkt. No. 186-96             Lack of Personal Knowledge and Lack of Foundation (Fed.
23                               R. Evid. 602); Failure to Authenticate (Fed. R. Evid. 901)
24
25                               Hearsay (Fed. R. Evid. 801)
26
27
28
                                                       33
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 35 of 36 Page ID
                                  #:7489


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Dkt. No. 186-96 purports to be a July 6, 2019 tweet from
3                                Caitlin Murray. But no witness has authenticated the
4                                document or claimed personal knowledge of the document.
5                                Nor has USSF provided any foundation for this document.
6
7                                This document is also objectionable hearsay that does not
8                                meet any exception.
9    Dkt. No. 186-98             Failure to Authenticate (Fed. R. Evid. 901)
10
11                               Hearsay (Fed. R. Evid. 801)
12
13                               Dkt. No. 186-98 purports to be the Constitution and By-
14                               Laws of the United States Women’s National Soccer Team
15                               Players Association. USSF has not presented any evidence
16                               to authenticate the document.
17
18                               This document is also objectionable hearsay that does not
19                               meet any exception.
20   Dkt. No. 186-99             Hearsay (Fed. R. Evid. 801)
21
22                               Dkt. No. 186-98 purports to a July 31, 2018 Letter of
23                               Understanding between the WNTPA and USSF. This
24                               document is objectionable hearsay that does not meet any
25                               exception.
26   Dkt. No. 186-102            Hearsay (Fed. R. Evid. 801)
27
28
                                                       34
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 197-1 Filed 03/16/20 Page 36 of 36 Page ID
                                  #:7490


1    Evidence                    Plaintiffs’ Evidentiary Objections
2                                Dkt. No. 186-102 purports to be various spreadsheets of
3                                calculations of compensation for certain WNT players. This
4                                document is objectionable hearsay that does not meet any
5                                exception.
6    Dkt. No. 186-103            Failure to Authenticate (Fed. R. Evid. 901)
7
8                                Dkt. No. 186-103 purports to be a March 29, 2017
9                                collective bargaining proposal. USSF has not presented any
10                               evidence to authenticate the document.
11   Dkt. No. 186-106            Failure to Authenticate (Fed. R. Evid. 901)
12
13                               Hearsay (Fed. R. Evid. 801)
14
15                               Dkt. No. 186-106 purports to be Defendant United States
16                               Soccer Federation, Inc.’s Supplemental Answers to
17                               Plaintiffs’ Interrogatory Nos. 1, 2, 5, 6, and 11. USSF has
18                               failed to provide any evidence authenticating this document.
19                               This document is also objectionable hearsay when offered
20                               by USSF that fails to meet any exception.
21
     Dated: March 16, 2020                        WINSTON & STRAWN LLP
22
23                                                By: /s/ Jeffrey L. Kessler
                                                      Jeffrey L. Kessler
24
                                                        Attorneys for Plaintiffs
25
26
27
28
                                                       35
                PLAINTIFFS’ OBJECTIONS TO EVIDENCE SUBMITTED IN SUPPORT OF DEFENDANT’S OPPOSITION
                                      CASE NO. 2:19-CV-01717-RGK-AGR
